


Exhibit 10.1


AMENDMENT NO. 4 TO LOAN DOCUMENT


This Amendment No. 4 to Loan Documents (this “Amendment”) dated as of November
18, 2011, is between BANK OF AMERICA, N.A. (the “Lender”) and HIBBETT SPORTS,
INC. (the “Borrower”).


RECITALS


A. The Borrower has executed various documents concerning credit extended by the
Lender, including, without limitation, the following documents (the “Loan
Documents”):


1. A certain letter agreement dated January 29, 2008 between the Borrower and
the Lender, as amended by Amendment No. 1 to Loan Documents dated as of November
20, 2008, Amendment No. 2 to Loan Documents dated as of November 20, 2009 and
Amendment No. 3 to Loan Documents dated as of November 19, 2010 (collectively,
the “Letter Agreement”).


2. A certain Demand Note dated February 4, 2008 in the original principal amount
of $50,000,000.00 executed by the Borrower in favor of the Lender, as amended by
Amendment No. 1 to Loan Documents dated as of November 20, 2008, Amendment No. 2
to Loan Documents dated as of November 20, 2009 and Amendment No. 3 to Loan
Documents dated as of November 19, 2010 (collectively, the “Note”).


 
B. The Lender and the Borrower desire to amend the Loan Documents as set forth
herein.


NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Loan Documents.


2. Amendments to Letter Agreement.  The Letter Agreement is hereby amended as
follows:


 
(a) By deleting “November 18, 2011” as the Expiration Date and substituting in
lieu thereof “November 18, 2012”.


(b) By deleting the section entitled “Documentation” and substituting in lieu
thereof the following:


 
 
“Documentation:
The Loans shall be evidenced by that certain Demand Note dated February 4, 2008
executed by Borrower in favor of Lender, as amended by Amendment No. 1 to Loan
Documents dated as of November 20, 2008, Amendment No. 2 to Loan documents dated
as of November 20, 2009, Amendment No. 3 to Loan Documents dated as of November
19, 2010 and Amendment No. 4 to Loan Documents dated as of November 18, 2011 (as
it may be further amended or modified from time to time, the “Note”).  The
Borrower shall execute and deliver to the Lender such other documents as the
Lender may reasonably request from time to time.”



3. Amendments to Note.  The Note is hereby amended as follows:


(a) By deleting “November 18, 2011” from the 3rd paragraph and substituting in
lieu thereof “November 18, 2012”.
4. Representations and Warranties.  When the Borrower signs this Amendment, the
Borrower represents and warrants to the Lender that:  (a) this Amendment is
within the Borrower’s powers, has been duly authorized, does not conflict with
any of the Borrower’s organizational papers and is the legal, valid and binding
obligation of the Borrower enforceable against it in accordance with its terms,
and (b) that the person or persons executing this Amendment on behalf of the
Borrower are duly appointed officers or other representatives of the Borrower
with authority to execute and deliver this Amendment on behalf of the Borrower.


5. Conditions.  This Amendment will be effective when each of the following
conditions shall have been satisfied, as determined by the Lender in its sole
discretion and the Lender shall have accepted this Amendment (notice of which
acceptance is hereby waived by the Borrower).


 
(a) The Lender has received evidence that the execution, delivery and
performance by the Borrower of this Amendment and any instrument or agreement
required under this Amendment have been duly authorized.


(b) This Amendment has been executed by the Borrower and the Lender.


 
6. Effect of Amendment; References.


(a) Except as expressly amended hereby, all of the terms and conditions of the
Loan Documents shall remain unchanged and in full force and effect and the
Borrower hereby reaffirms its obligations under the Loan Documents to which it
is a party as amended by this Amendment, without defense, right of set off or
recoupment, claim or counterclaim of any kind or nature (and to the extent there
exists any such defense, right of set off or recoupment, claim or counterclaim
on the date hereof, the same is hereby forever released, discharged and waived
by the Borrower).


(b) This Amendment (i) is limited precisely as specified herein and does not
constitute nor shall be deemed to constitute a modification, acceptance or
waiver of any other provision of the Loan Documents, (ii) is not intended to be
nor shall it be construed to create, a novation or an accord and satisfaction of
any obligation or liability of the Borrower under the Loan Documents, and (iii)
shall not prejudice or be deemed to prejudice any rights or remedies the Lender
may now have or may in the future have under or in connection with the Loan
Documents.


 
(c) All references in any Loan Document to any other Loan Document amended
hereby shall be deemed to be a reference to such Loan Document as amended by
this Amendment.


 
7. Miscellaneous.


(a) This Amendment shall be governed by and construed in accordance with the
laws of the state provided in the Loan Documents.


(b) This Amendment may be executed in counterparts, each of which when so
executed shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Delivery of an executed signature
page of this Amendment by facsimile or electronic transmission shall be
effective as a delivery of a manually executed counterpart thereof.


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized
representatives on the date first written above


     BANK OF AMERICA, N.A.

 By:                                /s/ David B.
Jackson                            
 Name:           David
B. Jackson                                                          
 Title:         Senior Vice
President                                                       


                    HIBBETT SPORTS, INC.                        
By:                                /s/ Gary A. Smith                         
Name:           Gary A.
Smith                                                       
Title:         Senior Vice President and CFO

                                                           
































































End of Exhibit 10.1

